Per Curiam.
The relators applied to Scott, the building inspector of the city of East Orange, for a permit to. erect a two-story brick structure, containing six stores on the first floor and four living apartments on the second, ón a plot of ground fronting on William street, in that municipality. The permit was refused on the sole ground that it violated the zoning ordinance of the city. An alternative writ having been allowed, the case came on to be heard on the question of whether a peremptory writ should issue.
Our examination of the record discloses that neither the alternative writ nor the agreed state of facts show that the relators are the owners of the property on which they proposed to erect the building referred to in their application, or that they had any interest whatever therein. It is hardly necessary to say that, unless they were the owners of the property or had such an interest therein as would entitle them to erect the proposed building thereon, the inspector w“as justified in refusing to issue a permit, although the reason for his refusal afforded no support for his action.
We conclude therefore that, for the reason indicated, a peremptory writ should be refused.